Opinion issued October 14, 2004







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00508-CV
____________

IN RE JOHN LENTWORTH, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          On July 30, 2004, we struck relator’s petition for writ of mandamus for
noncompliance with the Texas Rules of Appellate Procedure and provided that the
deadline for filing a conforming document was August 30, 2004.  August 30, 2004
has passed and relator has not filed a conforming document.
          Accordingly, relator’s petition for writ of mandamus is dismissed for want of
prosecution.
 
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.